Title: To George Washington from Moses Hazen, 26 March 1782
From: Hazen, Moses
To: Washington, George


                        
                            Dear Sir
                            Lancaster 26th of March 1782
                        
                        I arrived last evening at this place. In obediance to your Excellencys Commands I Set Down this morning to
                            Consider and Collect my own Ideas together on the subject of an Expedition into Canada.
                        The force of the Enemy in that Country, with Its probable means of Defence.
                        The manner in which an army may be Transported into Canada.
                        And The method of Subsisting your Troops with Provisions, are matters of Consideration.
                        In Speaking to the first of those General heads it is necessary not only to assertain the Regular force
                            actually in armes in Canada; but to look forward to their Plans of Defence and Resources in Support of them and to
                            endeavour as far as possible to assertain the Political Sentiments of a formidable Canadian militia, at present under the
                            Present Government; as well as the Powerfull Savage Nations Dependant on Great Britain—I shall at present Suppose that
                            four Thousand Men only; are in Armes in Canada, to Defend that Country from the Lower ends of Lakes, Ontario and Champlan
                            to the Commereseas below Quebec. That the enemy can have little or no Dependance either on the Savages or Canadian
                            militia, and consequently it would be prudent for them, on the approach of an army from this Country, evacuate all their
                            out post and fortified Camps; retire and endeavor to Defend the Posts of Auswegatia, on the Lower end of Lake Ontario, St
                            Johns on the Lower End of Lake Champlain, and Quebec on the River St Laurence. As the enemys occupying
                            those three posts will of course obstruct the Free Water Communications into Canada. or at Least those
                            by the Lakes, Ontario & Champlain—But those three posts being Situate on the three extreme parts of the well
                            Inhabited Country, at the Distance of between two and three hundred miles from Ech other. All Communication may be Instantly
                            cut off, and The people not only freed from a Tyrannical Government. But left at Liberty to persue their own Political
                            Sentiments, be them what they may.
                        As it is a matter of Importance to know the real Sentiments of the Canadians on this Political Subject, as
                            well as any and what part they would chuse to act in case of an excursion into their Country. I shall endeavour to trace
                            such parts of their Conduct as evidently proves to me, their real wishes grounded on their true Interest. At an early
                            period of this Contest they Turn’d out in arme’s in opposition to the British Government, under what is called the Quebec
                            Bill, which was calculated not only to form an army of Canadian militia for the Defence of that Country, But to Join the
                            Savages in waging war on the frontiers of these United States. The Canadians assisted Genl Montgomery in the Blockade of
                            St John’s and Quebec, and under the Command of the Late Colonel Brown, they had not only a Capitail Share in the taking of
                            the fortress of Chambly, but assisted in the Capture of Genl Prestcott; his Detachment & Fleet at the Seige of
                            Quebec. Parishes met together Chose Delegates and Sent them to Genl Montgomery with offer’s of their Services in the
                            Reduction of that Garrison, which offer’s wre Politely received tho the Services not accepted, Some Respectible Characters
                            and many good men, have followed your armes out of Canada and in the course of these five years last past, I have by your
                            Excellencys orders, and approbation, Sent Nine officers at Different times west Small parties of men as Spys for
                            Intelligence from Canada. & many of those parties have been Repeatedly into Canada on the same Errand, not a man However has
                            Deserted; been lost, or hurt in this Dangerous Service. on the Contrary they have been Secreted and fed by the Clergy, by
                            the magistrates; and by the officers of militia, The wife has not endeavoured to persuade her Husband to
                            leave our Service, nor has the Parent the Son; or the Sister or the Brother the Near Relation; on
                            the Contrary they have all encouraged those unfortunate Canadian’s and indeavoured to Inspire them with the Necessary
                            fortitude to be steady in the cause, Looking forward to that period wherin they might assist themselves in
                            Shaking off the yoak of British Government—The Influence of Government at the Head of Ten Thousand well Deciplined Troops
                            has not only been Displayed to accomplish those wished Plans; of Turning loos the Canadians on our Defenceles frontiers;
                            But the force of British gold profusely Bestowed to carry them Into Execution, to no purpose. For there ware found very
                            few Canadians Drawn into the field with General Burgoin, and those few ware Chiefly Impresed and Draged away against their
                            wills, or otherwise Deluded and Deceived. Since Burgoins Defeat we find very few if any Canadians in arme’s in Support of
                            the British Government, or against the Settlements of these united States. All reports from Canada agree in the attachment
                            which the People of that Country Retain for our Cause. In short it is a most reasonable Supposition when we consider, That
                            their Religion, their power and their property are all concerned in being Independt of Great Britain—The Clergy in particular hold their livings and Enjoy
                            their Religious Ceremonies at the pleasure of the Crown. and they with the other Religious orders hold their Estates
                            supposed to be near one Tenth part of the Country, at the will of the British Government; as may appear by the Quebec
                            Bill—The pople have no part or share in forming the Laws, or Legislature, Consequently the whole power of Government
                            remains with the Crown and its Creatures.
                        The tribes of Savages settled within the well inhabited part of Canada are those of Lorett; St Frances; Caghnawaga; Conisadaga; and St Regist; which compos about five hundred fighting men; Those
                            Savages as their Settlements would be exposed to the ravages of the Canadian Militia, would not turn their armes against
                            them, or us. And the more Powerfull Nations are so far Extended in the back Country that they could not be called in time to
                            the aid of our enemies. were they enclined to Serve. on the otherhand Savages will not consent to be shut up in forts or
                            posts, It is contrary to their nature and notion of war. I must therefore Conclude that the British force Supposed to be
                            about four thousand men are all that we Should have to encounter, whether in the three Capitail
                            post mentioned; in the whole or in the field—and that the Canadian’s will be ready to assist us in what may be required of
                            them. It is to be wished that the enemy would endeavour to Defend their out post and fortified Camps as in that case the
                            whole may fall an easy Conquest the one after the other—Should the enemy Dispute the field. that would be a Circumstance
                            Still more in our favour; as that the advantages naturally resulting there from are so obvious that renders any Comments from
                            me Totally unnecessary.
                        The post of Chambliee, Island oise
                            Isle aux noix
                            Point au feu and Block house on long Island in Lake Champlain
                            Together with the Navigation of that Lake are all Dependant on St John’s.
                        The fortified Camp at the mouth of Sorrel River contains in Summer an Army of observation properly Situated
                            to reinforce St Jhons; auswegatia; to attack in the field; or retire to Quebec. The Block house on Yamasca River near
                                Delorms Mills; is an advanced post from the Camp at Sorrel pointing to the land rout by which we
                            must enter Canada; It was established as was supposed in order to prevent a Surprise. A Small post at the Ceders was
                            errected to keep up a Communication to Auswetatia; Montreal has been Dismantled and is not in a Posture of Defence. Troops
                            are Cantoned in many parts of the Country in order to prevent an Insurretion amongst the Inhabitants. All their fortified
                            posts and Cantoonments St Johns, Auswegatia and Quebec only excepted; I take for granted would be Evacuated with out Burning a Single Cartridge
                            of Powder, and the Country its Inhabitants and resources given up peaceably to us.
                        Having enlarged on the enemies Situation in Canada, there Strength and what may most probably be their mode
                            of Defence; I Shall now endeavour to point out the Rout and method of Transporting an army, with New Jersey Baggage;
                            Artillery, and ammunition, into  The three water Communications, and which have hither to been Esteemed the only Practible
                            Inletts into Canada are Strongly barred by the Navigation of the lakes, ontario Champlain; and the expense and Hazard of a
                            fleet on the River St Laurence. as also the post of auswegotia St Johns, and Quebec which posts serves to Cover the enemies Shiping as well as to act in Conjunction in case
                            of invasion. Nature However has provided; and the Industry of America explored; a much easier rout This
                            renders all the enemies Forts, posts, Intrenched Camp Navigation, and the Whole Fleet of Great Britain useless
                            in the Defence of Canada; unless they Command the field. In natural war’s it is generally esteemed prudent to Carry
                            victory with your march and not to penetrate A Country further than you Subdue the Forts and posts in
                            order to Secure a Safe Communication and provide for a Retreat. In civil wars However which ours most resemble this
                            General rule I conceive will not hold good; for it is as Necessary that the Conquering Army Should rapidly penetrate a
                            Country in order to give protection to your friends, as well as to prevent the enemy from Debauching the minds of those
                            who maybe undetermined what part to act; Draining at the Same time, the Country of those Supplies which your own Army may
                            require.
                        However Neither the one or the other of those rules will fully apply in the present case. for by the rout of
                            Co’os, you may Carry your Army Directly into the heart of Canada; forty miles from St Johns or any post of Consequence,
                            leaving your rear free and Communication open of Course. You will give Instant protection to the Country and prevent the
                            enemy from forcing from the Inhabitants the necessary Supplies to Sustain a Siege.
                        The rout to Canada by Co’os is Short and easey; from Boston to Co’os is about 140
                            miles. from Exeter to Co’os 120: from Springfield to Co’os 170; all
                            good roads and Settled Country; from Co’os to St Johns is 90 miles but if you Direct the rout
                            to St Dinnes on the Sorrel River, it will make a Difference of about 30 miles further through
                            the woods, and in that case fall in to the very Heart of the Country 40 miles below St John’s.
                            From Albany to Bennington is 37 miles from Bennington to Manchester 26 miles, from Manchester to Charleston 48 miles, from Charleston to Co’os 70 miles, which makes 181 miles from Albany to Co’os by that Rout,
                            and a bad mountain to Cross—which mountain and a Considerable Distance may be Saved by marching from Albany through
                            Bennington, Manchester, to Otter Creek and then proceed a North East course untill that falls into the main road or sout
                            from Co’os to Canada, which rout I Should recommend for any troops that march’d from Albany Saratoga Bennington or any
                            other place on the west side of the green woods, or mountains. No kind of Difficulty will be found in marching an Army
                            and Transporting the Necessary light Baggage with a field Artillery into  heart of Canada. Heavy Batteries & Cannon,
                            morters Shott & Shells would cut up the roads through a New Country insomuch that it would greatly retard your
                            march and thereby give the enemy an opportunity to supply their garrisons with fuel &ca &ca to hold out a
                            Siege. Therefore what appears the most Eligible to me is to march light and rapid Shut up the enemy in there post, and
                            thereby give the Candians an opportunity to unite form a system of government and hold themselves in readiness to assist
                            with armes when required; which I am fully Persuaded they will most Cherfully accept of and grant you every support that
                            may be necessary.
                        The Transportation of light Baggage and flower may be carried Cheafly on pack
                            horses; five hundred of which, and one hundred ox teams; may be
                            Collected on Connecticut River from Wallpool or Charleston upwards. That country laying exposed to the savages of the
                            enemy in Canada, would exert themselves in promoting an expedition into that Country—The inhabitance in that quarter are
                            fully Sensible that a union with Canada Would Enhance the value of their Estates at least fifty per Cent. The States of
                            Massachusetts and New Hampshire are much alarmed and fear the loss of the fisherys; and even the Province of main on the
                            Close of the war; those opulent States would of course give their utmost support as the union of Canada might the better
                            Establish us in our Claim to a part of the fishery and the whole of the Province of main; In short I am persuaded; that if
                            your Excellency should move that way on such  Expedition, you would almost receive the antient
                            Spirit of Patriotism, of my Countrymen at Cambridge—in the year 1775—Consequently there would not be any want of Horses,
                            and Teams, to transport your artillery Baggage or provisions—the road may be repaired and extended in to Canada with one
                            thousand men in fourteen Days—having opened forty miles of this road and repaired Twenty more, I trust your Excellency
                            will give full Credit to this observation.
                        I am apprized of a Plausible Idea entertained by Some who profess military skill, and experience in war viz.
                            That Canada from its Situation lying on a Large Navigable River, is hardly to be Subdivided and Impossible to be retained
                            without a Navel force. In answer to which I must observe that in the year 1759 General Woolfe found very little assistance
                            from a formidable Navy; he landed his Troops on the 27th of June and from that time to the 13th of September following
                            many attempts ware made by the navy to little or no effect, an Incessant Cannonade and a most innumerable quantity of Shott
                            Shells and Carcases, ware thrown against the works and into the Town; & notwithstanding the
                            burning of the better part of the Town; yet that had very little effect on the beseiged; However in four Days after Genl
                            Woolf had beat Montcalm in the field; and Compleatly invested the Town; the fortress Surrendered—as to the navel force
                            Commanding the River and of course the Country is a most enormous Sea; for a simple Battery on an Island in the falls of
                            Richlieu forty miles above Quebec; would prevent all the navy of Great Britain from penetrating that pass; and would most
                            effectually cover near seven Eights of the Country. I speek with Confidence having the opinion of the best Generals; and
                            ablest Engineers that ever Saw that Country to Support my own from all which I must conclude that a navel force is Totally
                            unnecessary for the Reduction of Canada further than the Transportation of Heavy artillery and ordinance Stores by water;
                            Should they be wanted more Especially after opening a free Communication with these united States and lastly.
                        The supplying an Army necessary to accomplish this business with provisions on the rout and in Canada is a
                            matter that ought to be Seriously attended to; Beef may be had at any time in any quantity; and in any part of the New
                            England States; Either for Cash or on the Credit of the Public—Flower is not to be had at this Season of the year to the
                            East ward of North River; nor until the New Crops came in; which in my opinion will be Time enough to enter on an
                            Expedition; for the following Reasons viz. first In the latter end of Augt the woods are dry; the Roads good; the Rivers
                            and brooks low; the Country people will have their Harvest in; and will of Course be more at leisure to assist you in
                            finishing the roads Transporting of provisions &ca &ca: at that Season of the year, you may; with a little
                            precautions most undoubtedly have a plenty of flower at Co’os from the New Crops; and the Same reasons will opperate when you
                            reach Canada; the Harvest in that Country being a little later that at Coos; Similar Circumstances often produce a like
                            effects—The People of Connecticutt river take the advantage of the winter road to Transport their flower to market; and
                            the Navigation of the river St Laurence being Shut up for almost Seven months of the year; The merchants purchass up the
                            Wheat that the Country can Spare in the Winter and Export it early in the Summer; Consequently no
                            dependance can be had on flower; from the last years Crops either from Coos or in Canada. If you march an army into Canada
                            in the latter end of August or the first of September; It will then be Too late for the enemy to alarm the ministry of
                            Great Britain in time to Obtain any relief that year from Europe. If the enemy send a Reinforcement from New York—or
                            Halifax, It would be like the robing of Peter to pay Paul, which they would make but little by. You will know the force
                            that you will have to oppose, and of course provide accordingly.
                        Upon the whole I Should Recommend the marching an Army of not more than Seven
                            Thousand men in the whole including Two hundred Dragoons about 1500
                                militia from the Grants who will lum out voluntarily; a Company of Carpenters; and a light field artillery—and to
                            march in time to be in Canada on the first of September; a part of the army to march by Co’os and a Part by Bennington
                            Manchester Otter Creek and Join the Co’os Division on the Rout near Canada Extend the road Directly to Delorms Mills on
                            Yamasca River; and from thence march to St Dinnes on the Sorrel River; Take Possession of the Country, give your friends
                            protection at once and the Forts and posts will fall of Course. But if you should find a heavy Train of artillery
                            Necessary and that the autumn roads will admit of the Transportation, It may be ordered on without much loss of time—five
                            hundred Continental Troops, and about an equal Number of militia I Should propose to be about fourteen
                            Days in advance of the main Body in order to Repair the roads that are already opened and Extend the remainder Towards
                                Canada. The Troops except those employed on the road may carry from Co’os and Bennington a
                            Sufficient quantity of bread to last them into Canada, Beef will carry it Self, I am not under the least apprehensions of
                            the Want of flower in Canada at the Season of the year proposed—but on the Contrary we Should Soon find
                            an ample Supply even on Credit, Should it be Necessary Considerable quantities of Beef and pork might be Collected in
                            Canada tho not Sufficient to support an army of Seven thousand men—Forage of the best kind is generally plenty in Canada
                            and the Country abounds in Draft Horses, and Such Carriages as may answer our purposes for Transportation—It is Possible we
                            might meet with Some Difficulty and a little Delay in Crossing the river St Laurence for the want of boats, But a few
                            Carpenters with the Necessary materials, and Canadian assistance would Soon run up Such a Manner of
                            boats, as would Cross the Troops; at all events the river St Laurence is Impassable on the Ice in Decemr or the first of
                            January; and in the interim We Should possess the better part of the Country good Quarter’s and a Plenty of
                            provisions—unless the enemy Should Distroy Some of the best mills in which case, and that of a Dry Season we might meet
                            with a Temporary want of flower on our first arrival in the Country.
                        Some of the French Troops ought to be employed on this Service, which would the more fully convince the
                            Ignorant Canadian’s, of the Alliance between France and America; and the perfect unanimity Subsisting between the Two
                            nation’s.
                        Thus Sir, I have ventured my opinion on a Plan of an Expedition into Canada. Tho Incorrect, yet I hope it
                            will convey to your Excellency my Idea’s of the matter; established not on Coos information; But on facts which have
                            Chiefly fallen under the Compass of my own General knowledge; If my thoughts thereon Should be found usefull; I Shall be
                            Happy; whether or not; It will remain in oblivion being fully convinced, that it is Duty in me to preserve the most
                            inviolable Secrecy; in Such matters—It is a Plan that I am willing to live or Die by; Should this or any other be adopted
                            for an Expedition into Canada I wish the most Difficult and Dangerous part may fall to my Share; ever willing to Serve in
                            any Capacity Whatever Wherr I may be the most usefull; on an Expedition Which I have So much at Heart;
                            and which promises so many advantages to these united States.
                        As the Soldiers Duty at this place is very Severe, and large Detachments are Sent from the Regiment to york
                            and reading It would be prejuditial to the troops to Remain long in this Dismembred Situation; The officer’s are in hopes
                            that a Compitent Share only; of that Disagreable Duty of guarding Disarmed men fall to them; I myself Should be Happy ware
                            it my lot to be removed to a more active Scene I have the Honr to be with great Truth and Sincerity Your Excellencys most
                            obediant and most Devoted Humle Servant
                        
                            Moses Hazen
                        
                        
                            N.B. It is Supposed that Canada Contains about Thirty Thousand fighting men
                                Compactly Settled.
                        
                        
                            M.H.
                        
                    